DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as  means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (see Applicant’s disclosure [0124-0126]).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In Claim 16 and 21, limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


				 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 16, claim limitation “means for identifying …
 means for determining a drive sequence ..
 means for merging the drive sequence … and 
means for transmitting ..” 
  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 16, the claim limitations “means for identifying …
 means for determining a drive sequence ..
 means for merging the drive sequence … and 
means for transmitting ..” 
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-22   is/are rejected under 35 U.S.C. 103 as being unpatentable over Somerville (US Pub. No: 20100295760 A1) in view of   Rodriguez (US Pub No: 20180053284).
Regarding claim1:
 	Somerville (US Pub. No: 20100295760 A1) discloses a method for dynamically updating drive scheme settings to adjust displaying of image data in a display (in Fig. 3A) comprising: 
receiving image data (receiving image data at 115, see Fig. 3A, image data stream for video image frames into an AMLA Image Storage & Processor 115 unit, see [0074]); 
determining a drive sequence  (determine at timing controller for display setting) to apply to a display when displaying the image data ([0084] and Fig.5C);
 merging the drive sequence (driving sequence at display controller) with the image data in one or more image data frames (see [0084], Fig. 5C and step 340-350) ; and 
Somerville does not specifically discloses transmitting the one or more image data frames to a display driver to enable the display driver to drive the display in accordance with the drive sequence. 
Rodriguez (US Pub No: 20180053284) discloses driving scheme with transmitting the one or more image data frames (i.e. frame send to display controller) to a display driver to enable the display driver to drive the display in accordance with the drive sequence ([0239], [234-0235], [0272], Fig. 8-9, Fig, 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somerville (US 20100295760 A1) with the teaching of Rodriguez (US PUB NO: 20180053284) thereby providing a uniform brightness in the display device.

Regarding claim 10:
Somerville (US 20100295760 A1) discloses an image system configured to dynamically update drive scheme settings to adjust displaying image data in a display (Fig. 3A), comprising: 
a sensor data acquisition module to acquire image data (acquiring image data in 115, see Fig. 3A, image data stream for video image frames into an AMLA Image Storage & Processor 115 unit, see [0074]); 
a drive scheme module (drive sequence for timing controller) to determine a drive scheme and to merge the drive scheme with image data into one or more image data frames (determine at display driver for displaying display setting) ([0074, 0084], Fig. 5C); and
 a display driver module (display control) to parse (analyzer) the image data (see [0084], Fig. 5C and step 340-350).
Somerville does not specifically discloses transmitting the one or more image data frames to a display driver to enable the display driver to drive the display in accordance with the drive sequence. 
Rodriguez (US PUB NO: 20180053284) discloses driving scheme with transmitting the one or more image data frames (i.e. frame send to display controller) to a display driver to enable the display driver to drive the display in accordance with the drive sequence ([0239], [234-0235], [0272], Fig. 8-9, Fig, 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somerville (US 20100295760 A1) with the teaching of Rodriguez (US PUB NO: 20180053284) thereby providing a uniform brightness in the display device.

Regarding claim 16:
Somerville (US 20100295760 A1) discloses an image system to dynamically update a drive scheme to adjust displaying of image data in a display (in Fig.A ), comprising: 
means for identifying image data (image data received at 115, see Fig. 3A ); 
means for determining a drive sequence (determine at display driver for displaying display setting) that is applied to a display when displaying the image data ([0084 also see Fig. 5C] );
 means for merging (display driver) the drive sequence with the image data in one or more image data frames ((see [0084], Fig. 5C and step 340-350)); and
 means for transmitting the one or more image data frames to a display driver that enables the display drive to configure the display with the drive sequence. 

Somerville does not specifically discloses  means for transmitting () the one or more image data frames to a display driver that enables the display drive to configure the display with the drive sequence ([0239], [234-0235], [0272], Fig. 8-9, Fig, 17).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somerville (US 20100295760 A1) with the teaching of Rodriguez (US PUB NO: 20180053284) thereby providing a uniform brightness in the display device.

Regarding claims 2 and 17:
 Somerville discloses wherein the drive sequence is a drive scheme that includes control settings for the display (elaborate control signal schemes for even multiple control signal lines for each sub-pixel. display driver integrated circuit chips do contain all needed components for driving said such sub-pixel circuits [0015], [0084-0085]).  . 
Regarding claim 3 :
Somerville discloses receiving the image data from one or more image sensors, network connections, or memory locations (storage), and wherein merging the drive sequence with the image data includes inserting the drive sequence into rows and/or columns of the one or more image data frames ([0051], [0074], [0080]0084-0085, Fig. 3C, 5A). 
Regarding claim 4:
Sumerville in view of Rodriguez  discloses wherein the one or more image data frames are formatted in at least one of a MIPI (mobile industry processor interface) format, an HDMI (high-definition multimedia interface) format, a DP (display port) format, a PCI-express format, a USB format, an Ethernet format, and a Wi-Fi format (Rodrigueze, [0239, [0384]]). 
Regarding claims 5 and 19:
Sumerville in view of Rodriguez   discloses wherein the drive sequence includes at least one of: signal modulation characteristics, color durations for pixels, frame-rate, color sub-frame rate, bit-depth, color sequential duty-cycle, color-gamut, gamma, persistence, drive-voltages, illumination timing, illumination intensity, timing of individual bit-planes sent to the display, LookUpTables (LUTs), and the serial port interface (SPI) commands (Rodriguez, [0332]). 
Regrding claims 6 and 18:
Sumerville in view of Rodriguez discloses receiving sensor data from one or more sensors (receiving detected data at corresponding to LUT); determining the drive sequence at least partially based on the sensor data (0272-0273], Fig. 17). 
Regarding claim 7:
Sumerville in view of Rodriguez discloses wherein the sensor data includes at least one of: image sensor data representative of user eye orientation with reference to a display (HMD) [0423]; and data representative of an illumination intensity of an environment in which the display is operating (Rodriguez, [0272-0273, [0447]]. 
Regarding claim 8:
 Sumerville in view of Rodriguez discloses receiving the one or more image data frames; parsing (analyzing) the image data and the drive sequence from the image data frames ([0179-0180]); configuring the display with the drive sequence; and transmitting the image data to the display to enable to display to display the image data for viewing by a user ([3314, 3316] and Fig. 2B). 
Regarding claim 9:
Rodriguez wherein determining drive sequence includes selecting the drive sequence from a group of predetermined drive sequence stored by the image system ([3314, 3316) and Fig. 2B, [0173], [0178-0179]). 
Regarding claim 11:
Somerville in view of Rodriguez (US PUB NO: 20180053284)  discloses wherein the sensor data acquisition module acquires sensor data from one or more of a plurality of sensors (e.g. camera or time stamp, see Fig. 2H) ([0239], [234-0235], [0272], Fig. 8-9, Fig, 17).  

Regarding claim 12:
 Somerville in view of Rodriguez (US PUB NO: 20180053284) discloses wherein the drive sequence module determines the drive sequence at least partially based on the sensor data ([0239], [234-0235], [0272], Fig. 8-9, Fig, 17).  

Regarding claim 13:
Somerville discloses wherein merging the drive sequence includes inserting the drive sequence into rows and/or columns of the one or more image data frames ([0051], [0074], [0080]0084-0085, Fig. 3C, 5A,). 
Regarding claim 14:
Somerville in view of Rodriguez discloses wherein the drive scheme module is executed by a first processor (05121, Fig. 25) and the display driver module is executed by a second processor (0524) (see Rodriguez, Fig. 25) ([0036-0037], Fig. 25A). 
Regarding claim 15:
Sumerville in view of Rodriguez discloses  wherein the drive sequence includes at least one of: signal modulation characteristics, color durations for pixels, frame-rate, color sub-frame rate, bit-depth, color sequential duty-cycle, color-gamut, gamma, persistence, drive-voltages, illumination timing, and illumination intensity (Rodriguez , [0332] )  . 
 
Regarding claim 20:
Somerville discloses a computer readable storage device (memory and storage) having stored thereon instructions that when executed by one or more processors result in operations comprising: the method according to any one of claims 1 to 9. ([0051], [0074], [0080]0084-0085, Fig. 3C, 5A). 
 Regarding claim 21:
 Somerville in view of Rodriguez discloses processor circuitry (05121, Fig. 25) (see Rodriguez, Fig. 25) ([0036-0037], Fig. 25A). 
  . 
Regarding claim 22:
Somervill discloses a device (display device, See Fig. 3A) comprising means (display driver) to perform the method of any one of claims 1 to 9. 

Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692